DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 recites the limitation, “The scanning antenna according to claim 1, wherein the plurality of liquid crystal regions are provided to each of the plurality of antenna units.” This limitation is not further limiting of claim 1, where claim 1 recites the limitation, “wherein the plurality of antenna units each include one of the plurality of liquid crystal regions.” Both limitations mean essentially the same thing.  Appropriate correction or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Ohtake (U.S. Patent No. 10998629 B2) in view of Sullivan (WO 2017201515 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed the features shown in the table below: 
Instant Application 
(US 16/335,015)
U.S. Patent No. 10998629 B2
Non-Statutory Double Patenting Analysis
Claim 1:
A scanning antenna comprising: 

a transmission and/or reception region provided with a plurality of antenna units; 

a non-transmission and/or reception region; 

a TFT substrate provided with a first dielectric substrate, a plurality of TFTs supported by the first dielectric substrate, a plurality of gate bus lines, a plurality of source bus lines, and a plurality of patch electrodes;

a slot substrate provided with a second dielectric substrate including a first main surface and a second main surface opposite to the first main surface, and a slot electrode including a plurality of slots formed on the first main surface of the second dielectric substrate and arranged in correspondence with the plurality of patch electrodes; 

and including a plurality of liquid crystal regions; 

a plurality of sealing portions configured to respectfully surround the plurality of liquid crystal regions and bond the TFT substrate and the slot substrate to each other; and 

a reflective conductive plate disposed facing the second main surface of the second dielectric substrate via a dielectric layer, 

wherein the plurality of antenna units each include one of the plurality of liquid crystal regions.  


Claim 1:
A scanning antenna comprising: 

a transmission and/or reception region provided with a plurality of antenna units; 

a non-transmission and/or reception region; 

a TFT substrate provided with a first dielectric substrate, a plurality of TFTs supported by the first dielectric substrate, a plurality of gate bus lines, a plurality of source bus lines, and a plurality of patch electrodes; 

a slot substrate provided with a second dielectric substrate including a first main surface and a second main surface opposite to the first main surface, and a slot electrode including a plurality of slots formed on the first main surface of the second dielectric substrate and arranged in correspondence with the plurality of patch electrodes; 





a sealing portion configured to surround the liquid crystal layer and bond the TFT substrate and the slot substrate to each other; 


and a reflective conductive plate disposed facing the second main surface of the second dielectric substrate via a dielectric layer,





wherein one of the TFT substrate and the slot substrate is further provided with a projecting layer formed of resin and disposed on the liquid crystal layer side of the plurality of patch electrodes 

or the slot electrode of the one substrate in a region surrounded by the sealing portion,

 and the projecting layer is disposed without overlapping 

As can be seen by comparing the two claims in the instant application and the US Patent 10998629 B2, the claims are very similar, if not identical. The differences are italicized and include the following limitations in the instant claim:  
[the liquid crystal layer] including a plurality of liquid crystal regions
a plurality of sealing portions configured to respectfully surround the plurality of liquid crystal regions
wherein the plurality of antenna units each include one of the plurality of liquid crystal regions.  

 


Regarding claim 1, Ohtake discloses [Note: what Ohtake does not disclose is strike-through], 
A scanning antenna comprising: 
a transmission and/or reception region provided with a plurality of antenna units; 
a non-transmission and/or reception region; 
a TFT substrate provided with a first dielectric substrate, a plurality of TFTs supported by the first dielectric substrate, a plurality of gate bus lines, a plurality of source bus lines, and a plurality of patch electrodes;
a slot substrate provided with a second dielectric substrate including a first main surface and a second main surface opposite to the first main surface, and a slot electrode including a plurality of slots formed on the first main surface of the second dielectric substrate and arranged in correspondence with the plurality of patch electrodes; 
a liquid crystal layer provided between the TFT substrate and the slot substrate, and 

a reflective conductive plate disposed facing the second main surface of the second dielectric substrate via a dielectric layer, 


Sullivan discloses,
including a plurality of liquid crystal regions (Paragraph 0004, “the device comprises an antenna comprising: an antenna element array having a plurality of antenna elements and each antenna element having a liquid crystal (LC) structure”; therefore, including a plurality of liquid crystal regions), 
a plurality of sealing portions configured to respectfully surround the plurality of liquid crystal regions (Fig. 13 depicts the sealing portion which surround an LC structure; as mentioned in Paragraph 0004, “the device comprises an antenna comprising: an antenna element array having a plurality of antenna elements and each antenna element having a liquid crystal (LC) structure”, the plurality of LC structures would each be sealed with a respective sealing portion;  therefore a plurality of sealing portions are being utilized). 
	wherein the plurality of antenna units each include one of the plurality of liquid crystal regions (Paragraph 0004, “the device comprises an antenna comprising: an antenna element array having a plurality of antenna elements and each antenna element having a liquid crystal (LC) structure”).  
	It would have been obvious to modify Ohtake with Sullivan to include the features of: a liquid crystal layer including a plurality of liquid crystal regions; a plurality of sealing portions configured to respectfully surround the plurality of liquid crystal regions; and wherein the plurality of antenna units each include one of the plurality of liquid crystal regions. Both Oktake and Sullivan are considered analogous arts as they both disclose RF scanning antennas with a plurality of antenna elements, a TFT substrate, dielectric layers, a sealing portion and a liquid Ohtake fails to disclose a liquid crystal layer including a plurality of liquid crystal regions; a plurality of sealing portions configured to respectfully surround the plurality of liquid crystal regions; and wherein the plurality of antenna units each include one of the plurality of liquid crystal regions.  Sullivan discloses these features as shown above. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Ohtake with Sullivan to include the features mentioned above. Sullivan discloses the benefit of these features when it recites in paragraph 0057, “Figure 11 illustrates a perspective view of one row of antenna elements that includes a ground plane and a reconfigurable resonator layer. Reconfigurable resonator layer 1230 includes an array of tunable slots 1210. The array of tunable slots 1210 can be configured to point the antenna in a desired direction. Each of the tunable slots can be tuned/adjusted by varying a voltage across the liquid crystal.” The sealing of each liquid crystal region is also important to ensure the substrate and slot region is entirely bonded together for optimal conductivity. Therefore, the incorporation of such features would allow for the voltage to be controlled/tune-able for each liquid crystal region of each antenna unit and thus lead to a more efficient system. 

Regarding claim 2, the combination of Ohtake and Sullivan discloses, 
The scanning antenna according to claim 1. However, Ohtake  fails to disclose, wherein the plurality of liquid crystal regions are provided to each of the plurality of antenna units.  
Sullivan discloses,
wherein the plurality of liquid crystal regions are provided to each of the plurality of antenna units (Paragraph 0004, “the device comprises an antenna comprising: an antenna element array having a plurality of antenna elements and each antenna element having a liquid crystal (LC) structure”)
It would have been obvious to modify Ohtake with Sullivan to include the feature of: wherein the plurality of liquid crystal regions are provided to each of the plurality of antenna units.  Both Oktake and Sullivan are considered analogous arts as they both disclose RF scanning antennas with a plurality of antenna elements, a TFT substrate, dielectric layers, a sealing portion and a liquid crystal region. However, Ohtake fails to disclose wherein the plurality of liquid crystal regions are provided to each of the plurality of antenna units. Sullivan discloses this feature as shown above. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Ohtake with Sullivan to include the feature mentioned above. Sullivan discloses the benefit of these features when it recites in paragraph 0057, “Figure 11 illustrates a perspective view of one row of antenna elements that includes a ground plane and a reconfigurable resonator layer. Reconfigurable resonator layer 1230 includes an array of tunable slots 1210. The array of tunable slots 1210 can be configured to point the antenna in a desired direction. Each of the tunable slots can be tuned/adjusted by varying a voltage across the liquid crystal.” Therefore, the incorporation of such a feature would allow for the voltage to be controlled/tune-able for each liquid crystal region of each antenna unit and thus lead to a more efficient system. 

Allowable Subject Matter
Claims 3-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claim 1 with the claimed features of claims 3-15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi et al. (US 2012/0092577) is considered one of the closest pieces of prior art. Shi discloses, A scanning antenna (Fig. 1; page3, para [0038]) comprising: a transmission and/or reception region provided with a plurality of antenna units (such as the array of antenna elements, Fig. 1; page 3, para [0038]); a non-transmission and/or reception region (FIG. 1 area of gap is non-transmissive); a TFT substrate provided with a first dielectric substrate (21, Fig. 1), a plurality of TFTs supported by the first dielectric substrate (page 3, para [0035]), a plurality of gate bus lines (page 3, para [0035]), a plurality of source bus lines (page 3, para [0035]), and a plurality of patch electrodes (52, Fig. 1); a slot substrate provided with a second dielectric substrate (13, Fig. 1) including a first main surface and a second main surface opposite to the first main surface (bottom surface of 13, Fig. 1), and a slot electrode (14, Fig. 1); a liquid crystal 
Celinski et al. (U.S. 2013/0208194), Zarro et al. (U.S. 6,879,298), and Blech (U.S. 2013/0234904) disclose a liquid crystal waveguide microwave antenna but fail to disclose all the combination of features as recited in the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648